Name: Decision No 5/96 of the EC/EFTA Joint Committee on Common Transit of 5 December 1996 relating to the renewal of the ban on use of the comprehensive guarantee, made by Decision Nos 1/96 and 2/96 of the EC- EFTA Joint Committee on common transit
 Type: Decision
 Subject Matter: agricultural activity;  economic geography;  plant product;  European Union law;  tariff policy;  beverages and sugar
 Date Published: 1997-02-14

 Avis juridique important|21997D0214(03)Decision No 5/96 of the EC/EFTA Joint Committee on Common Transit of 5 December 1996 relating to the renewal of the ban on use of the comprehensive guarantee, made by Decision Nos 1/96 and 2/96 of the EC- EFTA Joint Committee on common transit Official Journal L 043 , 14/02/1997 P. 0044 - 0044DECISION No 5/96 OF THE EC/EFTA JOINT COMMITTEE ON COMMON TRANSIT of 5 December 1996 relating to the renewal of the ban on use of the comprehensive guarantee, made by Decision Nos 1/96 and 2/96 of the EC-EFTA Joint Committee on common transit (97/119/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 34 A of Appendix II thereto (2),Whereas under the provisions of Article 34 A of Appendix II, the use of the comprehensive guarantee may be temporarily forbidden at the request of one or more Contracting Parties, with regard to goods which present an exceptional risk of fraud;Whereas by Decision Nos 1/96 (3) and 2/96 (4) the EC-EFTA Joint Committee on common transit has adopted measures to temporarily forbid the use of the comprehensive guarantee for the transport of cigarettes of subheading 24.02.20 of the harmonized system and for certain other sensitive goods, because of the exceptional risk of fraud affecting those operations;Whereas the protection of the financial interests at risk in those operations makes it necessary to maintain the same measures for common transit as for Community transit in order to ensure maximum effectiveness;Whereas the Joint Committee considers it necessary to renew the ban in question for a period of six months,HAS DECIDED AS FOLLOWS:Article 1 The measures taken by Decision Nos 1/96 and 2/96 of the EC/EFTA Joint Committee on common transit are renewed for a period of six months.Article 2 This Decision shall enter into force on 5 December 1996.It shall apply from 1 February 1997.Done at Brussels, 5 December 1996.For the Joint CommitteeThe ChairmanJames CURRIE(1) OJ No L 226, 13. 8. 1987, p. 2.(2) OJ No L 12, 15. 1. 1994, p. 33.(3) OJ No L 226, 7. 9. 1996, p. 20.(4) OJ No L 226, 7. 9. 1996, p. 22.